Citation Nr: 1124774	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  06-27 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right hip disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chest disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left ankle disability.

4.  Entitlement to service connection for right hip disability.

5.  Entitlement to service connection for chest disability.

6.  Entitlement to service connection for left ankle disability.

7.  Entitlement to an increased rating for bilateral hearing loss, currently rated as 0 percent disabling.

8.  Entitlement to an increased rating for tinnitus, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to March 1994.

The issues regarding the Veteran's hearing loss, right hip, and chest come before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in November 2005, a statement of the case was issued in July 2006, and a substantive appeal was received in August 2006.

The issue regarding the Veteran's left ankle comes before the Board on appeal from an August 2008 rating decision.  A notice of disagreement was received in August 2009, a statement of the case was issued in February 2010, and a substantive appeal was received in March 2010.

In addition, the Board observes that the Veteran's November 2005 notice of disagreement included the issues of entitlement to service connection for posttraumatic stress disorder (PTSD), left knee disability, back disability, neck disability, right shoulder disability, and right hand disability.  Subsequently, in July 2006 and January 2011 rating decisions, the RO granted service connection for those disabilities.  Because those issues have been fully resolved in the Veteran's favor, and he has not appealed either the initial rating or effective date assigned for those disabilities, they are no longer subject to appellate review.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Although the Veteran requested that he be afforded a Board hearing in August 2006 and March 2010, he subsequently withdrew his request in April 2011.

The issues of entitlement to service connection for right hip disability, chest disability, and left ankle disability, as well as entitlement to an increased rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 1994 RO rating decision denied the Veteran's claim for entitlement to service connection for right hip disability and chest disability; the Veteran was notified of his appellate rights, but did not perfect his appeal.

2.  Certain evidence received since the RO's September 1994 rating decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim of entitlement to service connection for right hip disability and chest disability.

3.  A January 2007 RO rating decision denied the Veteran's claim for entitlement to service connection for left ankle disability; the Veteran was notified of his appellate rights, but did not perfect his appeal.

4.  Certain evidence received since the RO's January 2007 rating decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim of entitlement to service connection for left ankle disability.

5.  In an April 2011 written communication, the Veteran withdrew his appeal for entitlement to an increased rating for tinnitus, currently rated as 10 percent disabling.


CONCLUSIONS OF LAW

1.  The September 1994 RO rating decision which denied service connection for right hip disability and chest disability is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the RO's September 1994 rating decision, and the claim of entitlement to service connection for right hip disability and chest disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The January 2007 RO rating decision which denied service connection for left ankle disability is final.  38 U.S.C.A. § 7105 (West 2002).

4.  New and material evidence has been received since the RO's January 2007 rating decision, and the claim of entitlement to service connection for left ankle disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

5.  The criteria for withdrawal of an appeal have been met for entitlement to an increased rating for tinnitus, currently rated as 10 percent disabling, and the Board does not have appellate jurisdiction.  38 U.S.C.A. § 7105(b), (d) (West 2002); 38 C.F.R. § 20.204 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

I.  Laws and Regulations

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105(c), and the claim may only be reopened through the receipt of "new and material" evidence.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

II.  Right Hip Disability and Chest Disability

With regard to the issues of entitlement to service connection for right hip disability and chest disability, the RO denied the Veteran's claim in a September 1994 rating decision.  The RO found that the evidence failed to show that the Veteran's claimed right hip pain and chest pain were due to any disability.  The Veteran filed a timely notice of disagreement, which was received by VA in March 1995.  In July 1995, the RO issued a statement of the case, which continued the denial of the Veteran's claim for entitlement to service connection for right hip disability and chest disability.  The Veteran was informed of the decision and of his appellate rights with respect thereto, but he did not file a timely substantive appeal.  Therefore, the RO decision became final.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.302, 20.1103.  Accordingly, service connection for right hip disability and chest disability may be considered on the merits only if new and material evidence has been received since the time of the September 1994 adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Board finds that new and material evidence has been submitted since the RO's September 1994 decision.  The record shows that the updated VA treatment records have been received.  The Board notes that a March 2005 VA treatment record documents that the Veteran was assessed with chest pain, likely musculoskeletal by description.  A treatment record from February 2006 documents that the Veteran was assessed with atypical chest pain.  A treatment record from January 2009 documents that the Veteran complained of an occasional "electrical pop" in his chest on the right side.  At this time, the Veteran was assessed with atypical chest pain, likely muscle spasm.  The Board notes that VA treatment records also documents the Veteran's ongoing complaints of right hip pain.  Specifically, treatment records document that the Veteran has reported that he experiences constant low back pain that radiates into the right hip, as well as constant right hip pain.  The Board notes that the Veteran is currently service-connected for low back strain. 

Since the basis for the September 1994 denial was, in part, that the evidence failed to show that the Veteran's right hip pain and chest pain were due to any disability, this evidence constitutes new and material evidence to reopen the claim.  Specifically, the Board finds that the evidence shows that the Veteran's claimed right hip pain may be related to his service-connected for low back strain.  Also, the Board notes that the Veteran's claimed chest pain may be due to a muscle spasm.  Therefore, the claim of service connection for right hip disability and chest disability is reopened.  38 U.S.C.A. § 5108.  The Board's decision is strictly limited to the reopening of the claim and does not address the merits of the underlying service connection claim.  As noted above, a merits analysis of the issue is addressed in the remand portion of the decision.

III.  Left Ankle Disability

With regard to the issue of entitlement to service connection for left ankle disability, the RO denied the Veteran's claim in a January 2007 rating decision.  The RO found that there was no evidence of a current left ankle disability.  Also, the decision provided the Veteran with notice of his appellate rights.  By statute, a notice of disagreement must be received within one year of the date of mailing of notice of the decision.  See 38 U.S.C.A. § 7105(b)(1).  By regulation, a notice of disagreement must express dissatisfaction or disagreement with the adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  38 C.F.R. § 20.201.  There must be an expression of a desire for appellate review.  Id.; see Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).  After reviewing the evidence, the Board is unable to find any written communication expressing disagreement and a desire for appellate review within one year of the January 2007 rating decision.  Therefore, the January 2007 rating decision must be viewed as final.  38 U.S.C.A. § 7105(c).

The Board finds that new and material evidence has been submitted since the RO's January 2007 decision.  The record shows that the Veteran was afforded a VA examination for his claimed left ankle disability in November 2009, and additional VA treatment records were received.  The Board notes that the examiner from the November 2009 VA examination diagnosed the Veteran with a chronic left lateral ankle sprain.

Since the basis for the January 2007 denial was, in part, that the evidence failed to show a current left ankle disability, this evidence constitutes new and material evidence to reopen the left ankle disability claim, as he has a current diagnosis of chronic left lateral ankle sprain.  Therefore, the claim of service connection for left ankle disability is reopened.  38 U.S.C.A. § 5108.  The Board's decision is strictly limited to the reopening of the claim and does not address the merits of the underlying service connection claim.  As noted above, a merits analysis of the issue is addressed in the remand portion of the decision.

IV.  Veterans Claims Assistance Act of 2000

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations at this time.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  It is anticipated that any VCAA deficiencies will be remedied by the actions taken by the RO as directed in the remand section of this decision.

Withdrawn Appeal

In an April 2011 written communication, the Veteran withdrew his appeal for entitlement to an increased rating for tinnitus, currently rated as 10 percent disabling.  Specifically, the Veteran stated that he understood that his current assigned 10 percent rating for tinnitus was the maximum schedular rating, and that, therefore, he was withdrawing his appeal for this issue.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Accordingly, the issue of entitlement to an increased rating for tinnitus, currently rated as 10 percent disabling, is dismissed.  38 U.S.C.A. § 7105(b), (d); 38 C.F.R. § 20.204.



ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for right hip disability, chest disability, and left ankle disability.  To this extent, the appeal is granted, subject to the directions set forth in the following remand section of this decision.

The issue of entitlement to an increased rating for tinnitus, currently rated as 10 percent disabling, is dismissed.


REMAND

Unfortunately, the Board finds that further development is needed prior to final appellate review.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  See 38 U.S.C.A. § 5103A(d)(2); see also Littke v. Derwinski, 1 Vet. App. 90, 92-93 (1990).

With regard to the Veteran's claim of entitlement to service connection for right hip disability, the Board finds that the Veteran's claim includes entitlement based on a secondary service connection theory.  Specifically, the Board finds that the evidence shows that the Veteran's claimed right hip disability might be related to his service-connected for low back strain, since his pain radiates from his low back to his hip.  Under 38 C.F.R. § 3.310, service connection is warranted for a disability, which is proximately due to, or the result of a service-connected disease or injury.  The United States Court of Appeals for Veterans Claims has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Since the Board finds that the theory of secondary service connection has been raised, the Board believes a VA examination is required under McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, further action to obtain a clear medical opinion is necessary to allow for an informed appellate review.

With regard to the Veteran's claim of entitlement to service connection for chest disability, the Board notes that the Veteran was afforded a VA medical examination in 1994.  The Board notes that the report does not include a medical opinion as to a possible nexus to service, since the Veteran was not diagnosed with a chest disability at that time.  However, since a VA clinician concluded that the Veteran's claimed chest pain may be due to a muscle spasm, the Board finds that obtaining a VA medical opinion, which is clearly based on full consideration of the Veteran's documented medical history and assertions and which is supported by a clearly stated rationale, is needed in order to more fully address the Veteran's contentions.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (holding that the Board has a duty to remand a case if further evidence or clarification of the evidence is essential for a proper appellate decision).  

With regard to the Veteran's claim of entitlement to service connection for left ankle disability, the Board notes that the Veteran was afforded a VA medical examination in November 2009.  The examiner diagnosed the Veteran with chronic left lateral ankle sprain.  The examiner opined that the Veteran's chronic left lateral ankle sprain was unrelated to the single episode of left Achilles tendon pain documented in the May 1979 service treatment record.  The Board notes that service connection has already been established for left knee disability, and it is arguable that a secondary service connection theory has therefore been raised by the record.  In view of the need to return the case for additional development with regard to other issues, the Board believes it appropriate to also obtain a medical opinion on the question of service connection for left ankle disability secondary to the service-connected left knee disability.

With regard to the Veteran's service-connected bilateral hearing loss, the Veteran contends that the severity of his disability warrants a higher disability rating.  Historically, service connection was granted for the Veteran's bilateral hearing loss in a September 1994 rating decision and assigned a noncompensable disability rating, effective April 1, 1994.

In March 2006, the Veteran was afforded a VA medical examination in connection with this appeal.  VA treatment records document that the Veteran asserted in October 2008 that his hearing acuity had decreased.  VA treatment records document that the Veteran was afforded an audiology consultation in October 2008.  However, the Board notes that the audiogram is not associated with the claims file.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an indication of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Under the circumstances, the Board finds that another VA examination is appropriate.

Lastly, in light of the need to return the case for other development, the AMC/RO should obtain any recent VA treatment records relevant to the appeal, as well as associate with the claims file the results of the October 30, 2008 audiogram.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain any relevant VA treatment records (not already of record) from the VA North Texas Health Care System since March 2009, as well as the results of the October 30, 2008 audiogram.

2.  Then, after obtaining the above evidence (VA treatment records), the Veteran should be scheduled for an appropriate VA examination to ascertain the nature and etiology of his claimed right hip disability.  It is imperative that the claims folder be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.

The examiner should clearly report any right hip disability found to be present.  As to any right hip disability which is diagnosed, the examiner should respond to the following:

a)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's right hip disability was manifested during or is causally related to his active duty service or any incident therein?

b)  Is it at least as likely as not (i.e., 50% or higher degree of probability) that the Veteran's right hip disability is proximately due to or the result of his service-connected low back strain?

c)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's right hip disability has been aggravated by his service-connected low back strain?  The term 'aggravation' is defined as a worsening of the underlying disability versus a temporary flare-up of symptoms.

All opinions and conclusions expressed must be supported by a complete rationale in the report.

3.  Then, after obtaining the above evidence (VA treatment records), the Veteran should be scheduled for an appropriate VA examination to ascertain the nature and etiology of his claimed chest disability.  It is imperative that the claims folder be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.

The examiner should clearly report any chest disability found to be present.  As to any chest disability which is diagnosed, the examiner should respond to the following:

Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's chest disability was manifested during or is causally related to his active duty service or any incident therein?

All opinions and conclusions expressed must be supported by a complete rationale in the report.

4.  Then, after obtaining the above evidence (VA treatment records), the Veteran should be scheduled for an appropriate VA examination to ascertain the nature and etiology of his left ankle disability.  It is imperative that the claims folder be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.

The examiner should clearly report any left ankle disability found to be present.  As to any left ankle disability which is diagnosed, the examiner should respond to the following:

a)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's left ankle disability was manifested during or is causally related to his active duty service or any incident therein, including the left ankle symptoms documented in the service treatment records?

b)  Is it at least as likely as not (i.e., 50% or higher degree of probability) that the Veteran's left ankle disability is proximately due to or the result of his service-connected left knee disability?

c)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the left ankle disability has been aggravated by his service-connected left knee disability?  The term 'aggravation' is defined as a worsening of the underlying disability versus a temporary flare-up of symptoms.

All opinions and conclusions expressed must be supported by a complete rationale in the report.

5.  Then, after obtaining the above evidence (VA treatment records), the Veteran should be scheduled for a VA audiological examination to determine the current severity of his bilateral hearing loss disability.  It is imperative that the claims folder be reviewed in conjunction with the examination.  After reviewing the claims file and examining the Veteran, the examiner should ascertain the current severity of the Veteran's bilateral hearing loss.  The results should conform to VA regulations governing evaluation of hearing loss.  The examination report must contain a full description of the functional effects caused by the bilateral hearing loss.  The audiologist should specifically address the functional effects of the disability under the ordinary conditions of daily life, including employment.

6.  In the interest of avoiding further remand, the AMC/RO should review the examination reports obtained and ensure that adequate findings and opinions with rationale have been offered.

7.  After completion of the above and any further development deemed necessary by the AMC/RO, the issues on appeal should be readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


